Citation Nr: 0108519	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-10 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for post traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel





REMAND

The appellant served on active duty from August 1965 to 
October 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from November 1999 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant 
entitlement to service connection for hypertension and post 
traumatic stress disorder.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In particular, the Board notes that the appellant submitted a 
statement dated in April 1966 from his private physician, 
Seymour Kalechstein, M.D., which refers to treatment for 
anxiety and hypertension in February 1965, and a statement 
from his private physician, Dr. Harold Teplitz, which refers 
to treatment for hypertension in March 1965.  However, it 
does not appear that any attempts to obtain these treatment 
records have been accomplished.  

In a January 1999 statement, the appellant reported treatment 
for 6-9 months at the VA outpatient clinic in Oakland Park in 
1984, and an October 1998 VA treatment entry indicated that 
the appellant had last been treated at the Oakland Park 
outpatient clinic in 1985.  However, although they appear to 
have been requested, these records have not been associated 
with the appellant's claims file.  The appellant also 
reported that he received psychiatric treatment "while 
getting discharged from the Army" in October or November 
1967 at the "U.S.A. Dispensary, Fort Wadsworth, Staten 
Island, N.Y."  However, it does not appear that these 
records have been requested.

An April 1999 VA treatment entry indicates that the appellant 
applied for disability benefits from the Social Security 
Administration (SSA).  Records pertaining to the award or 
denial of such benefits by the SSA have not been associated 
with the record certified for appellate review.  As the Court 
held in Lind v. Principi, 3 Vet. App. 493, 494 (1992), the 
duty to assist requires the VA to attempt to obtain records 
from other Federal agencies, including the SSA, when the VA 
has notice of the existence of such records.  Thus, VARO must 
request complete copies of the SSA records utilized in 
awarding the veteran disability benefits.



Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the appellant 
and request that, in addition to Dr. 
Kalechstein and Dr. Teplitz, he identify 
all VA or non-VA medical care providers 
who have treated him for his claimed 
disabilities.  After securing any 
necessary releases, the RO should obtain 
copies of all treatment records referred 
to by the appellant which have not been 
previously obtained.  These records 
should then be associated with the claims 
file.

3.  The RO should attempt to procure 
treatment records from the military 
medical facility in Fort Wadsworth, 
Staten Island, New York.  All attempts to 
obtain these records should be 
documented.  If successful, these records 
should be associated with the appellant's 
VA claims file.

4.  VARO should attempt to procure the 
appellant's complete Social Security 
Administration records in connection with 
his disability claim there.  These 
records should be associated with the 
appellant's VA claims folder.

5.  The RO should readjudicate this claim.  
If the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




